Citation Nr: 0533680	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.	Entitlement to an initial rating higher than 20 percent 
for prostate cancer, 
status-post prostatectomy.

3.	Entitlement to a rating higher than 60 percent for a 
lumbar spine disability, diagnosed as status-post herniated 
nucleus pulposus and chronic lumbosacral strain with 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from March 1997, June 1998 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The March 1997 rating decision 
granted service connection for prostate cancer, status-post 
prostatectomy, and assigned an initial noncompensable rating 
retroactively effective from November 7, 1996.  In February 
1998, the RO granted a higher 10 percent rating for the 
veteran's prostate condition, effective as of August 4, 1997.  
Thereafter, in its June 1998 decision, the RO denied a rating 
higher than 60 percent for his service-connected status-post 
herniated nucleus pulposus and chronic lumbosacral strain 
with arthritis.  

In September 1999, the veteran testified during a hearing at 
the RO, and a transcript of this proceeding has been 
associated with the claims file.  A December 1999 local 
hearing officer's decision granted a higher 20 percent rating 
for the prostate cancer, status-post prostatectomy, effective 
November 7, 1996 (as indicated above, the effective date of 
the grant of service connection).  The veteran wants an 
even higher initial rating for his prostate condition.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1998) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  The 
incremental increase he has received since his first rating 
did not abrogate his appeal because he has not received the 
highest possible rating or indicated he is content with his 
present rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
He also wants a higher rating for his low back disability, 
but this claim concerns his disagreement with an established 
rating that he has had effectively since 1979.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, an August 2004 rating decision granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective January 21, 2004.  The veteran has since 
appealed the initial evaluation assigned for this condition, 
too.  See Fenderson, 12 Vet. App. at 125-26.

Unfortunately, the veteran's claims for higher initial 
ratings for PTSD and for prostate cancer, status-post 
prostatectomy, must be further developed before 
being decided.  So these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.	The veteran has been provided with a comprehensive 
explanation of the evidence needed to substantiate his claim 
for a higher rating for his service-connected lumbar spine 
disability, including whose responsibility - his or VA's, 
it was to obtain supporting evidence, and all relevant 
evidence necessary for a fair disposition of this claim has 
been obtained.

2.	Prior to September 23, 2002, the veteran had the maximum 
schedular rating assignable for his lumbar spine disability, 
which was evaluated under the provisions for intervertebral 
disc syndrome (IVDS) in light of the pertinent rating 
criteria then in effect.

3.	Since September 23, 2002, the assigned evaluation for the 
veteran's lumbar spine disability is still the highest 
available rating on the basis of incapacitating episodes, 
and the medical evidence also does not provide any support 
for a higher rating due to the combined effect of the 
orthopedic and neurological manifestations of this 
condition; and the most recently revised rating criteria for 
IVDS, effective September 26, 2003, also do not warrant an 
increased evaluation based on the provisions of the new 
General Formula for Diseases and Injuries of the Spine.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for the lumbar spine disability, diagnosed as status-post 
herniated nucleus pulposus and chronic lumbosacral strain 
with arthritis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5293 (as in effect 
prior to and as of September 23, 2002, and then renumbered as 
Diagnostic Code 5243, effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO has informed the veteran of the 
provisions of VA's duty to notify and assist under the VCAA 
through an October 2004 letter, in regard to his claim for a 
higher rating for his lumbar spine disability.  This 
correspondence specifically notified him of the information 
and evidence not of record that was needed to substantiate 
his claim for a higher rating, the information and evidence 
VA would seek to provide, and the information and evidence 
that he himself was expected to provide.  The RO also 
notified him that, as part of its duty to help him obtain 
relevant medical evidence, he would be scheduled shortly to 
undergo a VA examination.  The December 2004 supplemental SOC 
(SSOC) likewise explained what evidence would be needed to 
substantiate this claim under both the current and former 
versions of the criteria for evaluation of low back 
disorders, and included citation to 38 C.F.R. § 3.159, the 
regulation that sets forth in detail the procedures by which 
VA will assist a veteran in the development of a claim for 
compensation benefits.

Additionally, the October 2004 letter stated in particular 
that if the veteran had any evidence or information in his 
possession that pertained to his claim, then he should send 
this information to the RO as well.  This language clearly 
meets the "fourth element" required for sufficient VCAA 
notice as noted above.  Thus, the content of the October 2004 
letter -- especially when considered along with the December 
2004 SSOC, provided the veteran with satisfactory VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1) and Pelegrini II.  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.

Here, the October 2004 VCAA notice was obviously well after 
the June 1998 rating decision wherein the RO initially 
adjudicated the claim for increase.  But bear in mind that 
initial decision was issued nearly three years prior to the 
enactment of the VCAA.  Thus, the RO obviously could not have 
complied with the requirement that VCAA notice precede the 
initial adjudication of the claim because the VCAA did not 
yet even exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  And in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2004) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right to 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

The October 2004 VCAA letter provided the veteran with ample 
opportunity to respond and to inform the RO of any additional 
evidence bearing on the disposition of his claim, in advance 
of the issuance of the December 2004 SSOC (wherein the RO 
readjudicated his claim based on the additional evidence that 
had been submitted or otherwise obtained since the initial 
decision in question, SOC, and any prior SSOCs).  The record 
reflects that his representative replied that same month with 
a written statement on his behalf.  The veteran, himself, has 
not responded to the above letter or otherwise notified the 
RO of any additional pertinent evidence that has not yet been 
obtained.  Also, as previously mentioned the December 2004 
SSOC identified the legal authority governing the 
implementation of the VCAA and included citation to the 
specific criteria for establishing entitlement to a higher 
rating for the low back disorder during the time period under 
consideration.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, in developing the claim, the RO has obtained the 
veteran's VA outpatient (OPT) records from the Albany, 
Gainesville, and Tampa VA Medical Centers (VAMCs), in 
addition to various private treatment records.  The RO has 
also arranged for him to undergo numerous VA examinations in 
connection with the claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  He has submitted additional private 
medical records and personal statements.  He has also 
provided testimony during a September 1999 hearing before RO 
personnel.  38 C.F.R. § 20.700(a).

The Board notes that the veteran's representative has alleged 
in his October 2004 brief that another VA examination is 
warranted for the low back disability, as the most recent 
examination specifically for this condition was over 6 years 
ago.  But the Board finds that such examination is 
unnecessary in this specific instance.  As indicated below, 
one of the primary reasons for which a rating higher than 
60 percent is not available in this case is that the veteran 
is already receiving the maximum assignable schedular rating 
during most of the time period under consideration, and as a 
result further evidence would not help to adjudicate his 
claim.  Also, where more in-depth consideration of the 
medical evidence has been warranted (in discussing, for 
example, the degree of disability due to combined orthopedic 
and neurological manifestations under the revised criteria 
for IVDS), the reports of his June 2004 general medical and 
October 2004 neurological examinations, along with his VA OPT 
records, provide relevant and detailed information sufficient 
to assess his current rating.  Thus, no further examination 
is needed to obtain accurate information about the current 
severity of his lumbar spine disability.  See 38 C.F.R. § 4.1 
(requiring an accurate and fully descriptive medical 
examination, with emphasis upon the limitation of activity 
due to a disabling condition).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2004).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2004).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

The veteran's service-connected lumbar spine disability, 
diagnosed as status-post herniated nucleus pulposus (HNP) and 
chronic lumbosacral strain with arthritis, historically has 
been evaluated under Diagnostic Codes (DCs) 5010-5293, 
for traumatic arthritis rated by analogy to intervertebral 
disc syndrome (IVDS).

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim for increase.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").



Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, where IVDS affects a nerve, the 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  Incapacitating episodes are rated 
as follows:  If there are incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks - 
a 10 percent rating is warranted; if at least 2 weeks but 
less than 4 weeks - a 20 percent rating; if at least 4 weeks 
but less than 6 weeks - a 40 percent rating; and if at least 
6 weeks during the past 12 months - a 60 percent rating.  

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (Aug. 22, 2002).  



Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 26, 2003.

The general rating criteria for the spine are:

      Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) (revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date).  The former criteria, 
on the other hand, if more favorable, may be applied without 
any such limitations.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  Thereafter, 
from September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the revised 
criteria for IVDS may be applied, but again, only if they are 
more beneficial to him.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

In the claim for a higher evaluation for the veteran's 
service-connected lumbar spine disability presently before 
the Board, the pertinent time period under consideration is 
from the August 1997 date of his claim for increase up until 
the present.  As indicated above, the applicable rating 
criteria for his back disability, which the RO has 
historically evaluated as analogous to IVDS, have been 
revised twice during the pendency of the appeal.  Based upon 
an evaluation of the medical evidence of record taking into 
consideration the pertinent rating criteria, to include the 
substantive changes in criteria following each regulatory 
revision, no higher rating than the currently assigned 60 
percent evaluation for the veteran's lumbar spine condition 
is warranted.  

The Board will initially address the merits of the veteran's 
claim for the relevant time period prior to September 23, 
2002, the date of the first revision to the rating criteria 
for IVDS.  In this regard, at the time he filed his August 4, 
1997 claim for increase, his lumbar spine disability was 
rated as 60 percent disabling pursuant to 38 C.F.R. § 4.71a, 
DC 5293 (1997).  The assigned 60 percent rating has remained 
in effect since then.  Under the old criteria for IVDS, this 
represented the maximum assignable rating under DC 5293, for 
"pronounced" IVDS -- defined under that code as IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Thus, no higher rating is available under the provisions 
governing the evaluation of IVDS, prior to September 23, 
2002.  Additionally, since 60 percent is the maximum rating 
under the old version of DC 5293, there is no need for 
further consideration of the old criteria in relation to any 
time frame after September 23, 2002, since it would not 
provide a basis for any favorable outcome to the claim for 
increase.  

With regard to the intervening time period from September 23, 
2002 up until September 26, 2003, the revised criteria for 
IVDS - 38 C.F.R. § 4.71a, DC 5293 (2003), are available for 
application, but still do not provide support for a higher 
rating.  The revised version of DC 5293 provides that IVDS 
may be rated on the basis of either the total duration of 
incapacitating episodes or the combined separate ratings of 
chronic neurologic and orthopedic manifestations.  As for the 
first above-noted provision for the evaluation of IVDS, the 
currently assigned 60 percent rating for the veteran's lower 
back condition represents the maximum assignable rating for 
IVDS on the basis of incapacitating episodes.  Moreover, as 
discussed below, the medical evidence does not reflect that a 
disability rating in excess of 60 percent is warranted on the 
basis of combined separate ratings for chronic neurologic and 
orthopedic manifestations.  

Rather, considering all pertinent symptoms that have been 
attributed to the veteran's back disability, no higher 
evaluation would be warranted if the orthopedic and 
neurological separate manifestations were to be rated 
individually under the VA rating schedule (the version in 
effect between September 2002 and September 2003), and then 
combined.  In particular, given that a June 2004 VA general 
examination revealed lower back range of motion of flexion to 
70 degrees, extension to 15 degrees, and lateral flexion to 
25 degrees in both directions, all further limited due to 
pain, the Board will assume for the sake of argument that a 
40 percent rating is assignable for orthopedic manifestations 
under either DC 5292 for "severe" limitation of motion of 
the lumbar spine, or under DC 5295 for "severe" lumbosacral 
strain.  Under either code, this represents the highest 
available evaluation for the veteran's low back disability 
due to orthopedic disability in the absence of evidence of 
ankylosis (see DC 5289), which has not been shown in this 
case.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992), both indicating 
that ankylosis is complete immobility of the joint (here, in 
the spine) in a fixed position, either favorable or 
unfavorable.  Even "severe" limitation of motion is not 
tantamount to ankylosis since at least some measure, albeit 
only small, of the range of motion is preserved.

Pertinent to any neurological manifestations, the report of 
an October 2004 neurological examination notes a diagnosis of 
a history of musculoskeletal headaches, but clearly 
attributes this condition to service-connected cervical 
osteoarthritis rather than the lower back disability 
presently at issue.  In any event, service connection already 
has been granted for headaches, with a 30 percent rating, and 
the evaluation of the same disability under more than one 
diagnosis is generally to be avoided.  See 38 C.F.R. § 4.14, 
VA's anti-pyramiding regulation.  Also, a prior examination 
of the spine dated in September 1997 noted an examiner's 
impression of numbness and soreness of the lower extremities 
caused by a lumbar disc condition.  Assuming even that the 
veteran continues to have such symptoms, however, the highest 
possible evaluation that could be assigned on the basis of a 
related neurological condition would be 40 percent under 38 
C.F.R. § 4.124a, DC 8620, for neuritis affecting the sciatic 
nerve.  See also 38 C.F.R. 4.123 (the maximum rating that may 
be assigned for neuritis with sciatic nerve involvement, 
corresponds to that for moderately severe, incomplete 
paralysis).  This rating when combined with the 40 percent 
evaluation assignable based upon even "severe" limitation 
of motion, in accordance with the provisions of §  4.25 
(Combined Ratings Table), equates to a final rating of 60 
percent, the same as the present evaluation.  Thus, there is 
no support for an evaluation higher than 60 percent under the 
new criteria when all manifestations of the veteran's lumbar 
spine disability are considered together, as well as on the 
basis of incapacitating episodes.

Since September 26, 2003, the current 60 percent assigned 
evaluation continues to represent the appropriate evaluation 
for the veteran's lower back disability.  The applicable 
rating criteria for this period encompasses the criteria for 
IVDS in effect from September 2002 to September 2003, which 
remains available if it results in a more favorable outcome -
- however, given that no new neurological manifestations were 
noted since September 2003 in the report of the October 2004 
neurological examination or otherwise, and that the duration 
of incapacitating episodes allows for a maximum 60 percent 
rating, no higher rating is warranted under these criteria.  
Furthermore, the newly revised criteria effective 
September 26, 2003, which incorporates the same 
incapacitating episodes criteria, but allows for alternate 
evaluation for IVDS under the General Rating Formula for 
Diseases and Injuries of the Spine, likewise do not provide 
for a higher evaluation in this case.  Rather, the highest 
available rating under this general formula, given that the 
veteran's disability has been shown to involve limitation of 
motion alone, without evidence of any ankylosis, is 40 
percent.  The recently revised criteria therefore also do not 
support any higher evaluation.

Hence, no higher rating than 60 percent is warranted for the 
veteran's service-connected lumbar spine disability, under 
the applicable provisions of VA's rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Prior 
to addressing the application of 38 C.F.R. § 3.321(b)(1) to 
the case at hand, it should be noted that the veteran already 
has a total disability rating based on individual 
unemployability (TDIU), due to one or more service-connected 
disabilities.  His TDIU was awarded retroactively effective 
from March 1, 1979, pursuant to a January 1980 rating 
decision that indicated his low back condition prevented him 
from obtaining and retaining substantially gainful employment 
at that time.  Since then, service connection has been 
granted for various other conditions that would also support 
the continuing assignment of a TDIU.  A TDIU generally may 
not be assigned concurrently with a 100 percent schedular 
rating already in effect for a service-connected disability 
(see 38 C.F.R. § 4.16(a); VAOPGPREC 6-99 (June 7, 1999)), 
however, the veteran may request a 100 percent extraschedular 
rating for his low back disability notwithstanding the prior 
grant of a TDIU as this rating represents the greater 
benefit.  See, too, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

Regarding whether this case may warrant referral to the RO 
for an extraschedular rating, the relevant evidence 
associated with the claims file since the veteran's August 
1997 claim for increase does not reflect marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating.  To the extent the veteran's 
low back disability interferes with his capacity for 
employment, such level of impairment is represented through 
the 60 percent evaluation that already has been assigned for 
this disability.  See 38 C.F.R. § 4.1 ("[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In this respect, while 
the veteran has indicated he has not been employed in any 
capacity for many years, he is able to participate in some 
relatively non-strenuous recreational physical activities, 
and there is also no evidence of any recent incapacitating 
episodes or acute exacerbations of his lumbar spine 
disability.  Thus, notwithstanding the assignment of a TDIU, 
there is no indication that his low back disorder is 
characterized by marked impairment of employment.  
Additionally, there is no indication his low back disorder 
has necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular schedular standards.  The overwhelming majority of 
his treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis.

Thus, in the absence of the evidence of such factors that 
would show an exceptional or unusual disability picture, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, a rating higher than 60 percent for the lumbar 
spine disability, diagnosed as status-post herniated nucleus 
pulposus and chronic lumbosacral strain with arthritis, is 
not warranted.  The preponderance of the evidence is against 
the claim for a higher rating, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

The claim for a rating higher than 60 percent for the lumbar 
spine disability, diagnosed as status-post herniated nucleus 
pulposus and chronic lumbosacral strain with arthritis, is 
denied.


REMAND

With regard to the claims remaining for higher initial 
ratings for PTSD and for prostate cancer, status-post 
prostatectomy, additional evidentiary development is needed 
before these matters may be decided on the merits.

The record reflects that the veteran underwent VA examination 
in May 2004 for his service-connected PTSD.  At the time, he 
presented with a relatively stable mood, although with some 
complaints of anxiety.  He reported having some loss of 
short-term memory ability and loss of concentration, and 
impulse control problems.  He indicated that he had some 
sleep impairment and intrusive recollections of his military 
service.  He also noted that he had diminished interest in 
various life activities, especially social activities.  There 
was no indication of any thought disorder, or delusions and 
hallucinations.  The diagnosis was PTSD, moderate, chronic.  
A Global Assessment of Functioning (GAF) score was assigned 
of 54 currently, and 54 over the last year.  On the basis of 
the above findings, the RO in an August 2004 decision granted 
service connection for PTSD and assigned an initial 30 
percent evaluation, effective from January 21, 2004.  

However, the veteran's recent VA OPT records that have been 
obtained from the Albany VAMC include additional clinical 
findings as to the symptoms and effects of his PTSD that were 
not noted during the above examination.  A December 2004 
clinical psychologist's report notes the veteran related 
having social isolation, emotional numbness, and occasional 
suicidal ideation although with no intent.  The psychologist 
remarked that the veteran's mood was dysphoric, and that his 
affect was congruent.  Also noted was that moderate PTSD and 
dysphoric symptoms were persistently present and subject to 
acute exacerbation.  The diagnosis was PTSD and dysthymic 
disorder; the GAF score was 50.

The clinical psychologist's findings suggest that the overall 
severity of the veteran's psychiatric disability may be 
greater than noted during the May 2004 examination.  The 
assigned GAF score of 50, in particular, is within the 41 to 
50 range, which under the Diagnostic and Statistical Manual 
IV (DSM-IV) corresponds to serious symptoms or serious 
impairment in social or occupational functioning -- while the 
score assigned on examination of 54, within the 51 to 60 
range, reflects moderate symptoms and/or social and 
occupational impairment.  So to resolve these conflicting GAF 
scores, the veteran should undergo another VA examination in 
order to obtain a more definitive portrayal of the severity 
of his PTSD, including clarification on the appropriate GAF 
score assigned to this disability.  See 38 U.S.C.A. § 
5103A(d) (West 2002);  38 C.F.R. § 3.159(c) (2005).

Additionally, the examiner in providing the requested 
findings should specifically distinguish between the signs 
and symptoms that are a result of the veteran's service-
connected PTSD, from those that are otherwise attributable to 
his dysphoric disorder or any other nonservice-connected 
psychiatric disability.  If it is not possible to 
differentiate the extent of symptoms that are due to the PTSD 
from those that are not, then VA effectively must presume 
that all of the symptoms are attributable to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

As for the claim for a higher initial rating for the prostate 
cancer, status-post prostatectomy, the veteran currently has 
a 20 percent evaluation for this disability under 38 C.F.R. § 
4.115b, DC 7528-7512, for neoplasm of the genitourinary 
system, rated by analogy to chronic cystitis.  Cystitis, in 
turn, is evaluated under the provisions of § 4.115 for 
voiding dysfunction, which includes more specific rating 
criteria for urinary frequency, amongst other conditions.  In 
this case, the assigned 20 percent rating is for urinary 
frequency.  The veteran recently underwent VA examination in 
October 2004 for possible Agent Orange related conditions 
that included his service-connected prostate cancer.  While 
some findings were noted regarding urinary frequency on a 
general basis - including nocturia, these were not presented 
in a manner sufficiently responsive to the applicable rating 
criteria.  Moreover, the next most recent examination for 
this disability is dated more than 6 years prior to the 
October 2004 evaluation, with no other medical evidence 
providing the necessary information.  Hence, further 
examination is needed to obtain detailed findings as to the 
current severity of the veteran's prostate condition.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Obtain all VA outpatient treatment 
records dated since January 2005 from the 
Albany VAMC and associate them with the 
claims file.

2.	Schedule the veteran for appropriate VA 
medical examinations to assess the 
severity of his service-connected PTSD 
and prostate cancer, status-post 
prostatectomy.  

With respect to the psychiatric examiner, 
the examination should include a review 
of the veteran's pertinent history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should assign a GAF score and 
explain what the score means.  
If possible, the examiner should 
distinguish the symptoms that are 
attributable to the service- connected 
PTSD from those that are caused by other 
psychiatric conditions (dysphoric 
disorder, etc.), which are not service 
connected.  The examiner should also 
attempt to reconcile the clinical 
findings and GAF scores noted in the 
report of the May 2004 VA examination, 
in comparison to the more recent findings 
from the December 2004 evaluation by a 
clinical psychologist at the Albany VAMC.  

With respect to the genitourinary 
examiner, all clinical findings should be 
reported in detail, and all tests and 
studies deemed necessary by the examiner 
should be performed.  In order to ensure 
the findings are pertinent to the 
applicable rating criteria, the examiner 
should also be provided a copy of the 
applicable rating criteria for evaluating 
chronic cystitis (the condition under 
which the RO has rated the veteran's 
prostate condition) on the basis of 
voiding dysfunction, in particular, 
urinary frequency, found at 38 C.F.R. §§ 
4.115a and 4.115b, Diagnostic Code 7512.  
The examiner's report should provide a 
discussion of all current complaints, 
clinical findings and diagnoses referable 
to the veteran's prostate condition.

To facilitate responding to these 
questions posed, the claims folder and a 
copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this remand be answered so VA has 
sufficient information to adjudicate the 
pending claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.



3.	Review the claims file.  If any 
development is incomplete, including if 
the examination reports do not contain 
sufficient information to respond to the 
questions posed and properly evaluate the 
disabilities at issue, take corrective 
action before readjudication.  38 C.F.R. 
§4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998).

4.	Then readjudicate the claims for an 
initial rating higher than 30 percent for 
PTSD and for an initial rating higher 
than 20 percent for prostate cancer, 
status-post prostatectomy.  This includes 
continued consideration as to whether the 
ratings for each of these disabilities 
should be "staged."  See Fenderson, 12 
Vet. App. at 125-26.  If the benefits are 
not granted to the veteran's 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


